t c summary opinion united_states tax_court george saadian petitioner v commissioner of internal revenue respondent docket no 14369-10s filed date william m samoska for petitioner michael e washburn for respondent summary opinion carluzzo special_trial_judge this case was heard pursuant to the provisions of sec_7463 pursuant to sec_7463 the decision to be 1unless otherwise indicated section references are to the internal_revenue_code_of_1986 as amended in effect for the relevant period rule references are to the tax_court rules_of_practice and procedure entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case in a notice_of_deficiency dated date notice respondent determined a dollar_figure deficiency in and a dollar_figure sec_6662 accuracy-related_penalty with respect to petitioner’s federal_income_tax respondent now agrees that petitioner is not liable for the accuracy-related_penalty the issue for decision is whether petitioner is entitled to the dollar_figure nonbusiness_bad_debt deduction claimed on his federal_income_tax return return background some of the facts have been stipulated and are so found at the time the petition was filed petitioner resided in california petitioner and nedjat simantob mr simantob both members of what petitioner describes as the persian jewish community community are related in a manner described by petitioner as distant relatives at some point in mr simantob who at the time owned and operated several businesses including a real_estate development company approached petitioner and petitioner’s mother parvindokht toufer saadian mrs toufer for a loan the proceeds of the loan were intended to be used in connection with a real_estate development project being considered by mr simantob apparently he was not able to secure commercial financing for the project according to petitioner mr simantob enjoyed a very good reputation within the community as an honest and successful businessman relying heavily on mr simantob’s reputation within the community petitioner and his mother agreed to jointly lend dollar_figure to mr simantob loan nothing in the record suggests that petitioner or mrs toufer was in the trade_or_business of lending money during the year in issue the loan is evidenced by a promissory note dated date payable to petitioner and mrs toufer the note shows an annual interest rate of payable monthly with the principal due on or before date as it turned out things did not go as planned mr simantob did not begin to make monthly payments as required under the promissory note until some point in from through mr simantob made partial interest payments that ranged from dollar_figure to dollar_figure per year petitioner contacted mr simantob for the first time around date and then several times between and to inquire as to why the interest payments were not being made as required by the terms of the note the record is unclear as to whether mr simantob made any payments during and mr simantob made a dollar_figure interest payment to mrs toufer in which was the last payment made on the promissory note by letter dated date petitioner’s attorney william m samoska demanded payment from mr simantob by date of the principal and interest due on the note the letter includes the following statement if this sum is not received then we will follow our clients’ instructions and immediately take legal action mr simantob did not pay nonetheless neither petitioner nor mrs toufer pursued any legal action in an attempt to collect the balance of the loan according to petitioner the decision not to sue mr simantob was made because of concern over the negative social implications that might arise if one member of the community sued another member in order to recover a debt mr simantob died in date after mr simantob’s death petitioner met on several occasions with mr simantob’s sons both of whom were involved in mr simantob’s businesses at the time one of mr simantob’s sons was a plaintiff in a lawsuit to recover money owed to him by other members of the community the plan was to use any recovery from that lawsuit to satisfy mr 2the reference to clients in mr samoska’s date letter to mr simantob obviously is to petitioner and mrs toufer even though petitioner claims that mrs toufer had made a gift of her interest in the note to him earlier that year simantob’s debt to petitioner apparently that plan did not go so well either in his last meeting with one or both of mr simantob’s sons which took place in petitioner was advised that he should not plan to receive the unpaid balance due on the note that plan went as expected no further payments were received petitioner’s return includes a schedule d capital_gains_and_losses that schedule shows a long-term_capital_gain of dollar_figure offset by a dollar_figure nonbusiness_bad_debt deduction related to the loan the disallowance of that deduction in the notice results in a dollar-for-dollar increase in petitioner’s long-term_capital_gain which in turn results in the deficiency here in dispute according to the notice petitioner failed to establish that the debt was worthless or otherwise qualified as a bad_debt discussion as has been observed by this and other federal courts in opinions too numerous to count deductions are a matter of legislative grace and the taxpayer bears the burden_of_proof regarding the taxpayer’s entitlement to any deductions claimed rule a see also 503_us_79 3petitioner does not claim that the provisions of sec_7491 are applicable and we proceed as though they are not 308_us_488 292_us_435 according to petitioner the deduction here in dispute is attributable to a worthless nonbusiness_bad_debt deductible pursuant to sec_166 that section provides that a deduction shall be allowed for any bad_debt that becomes worthless within the taxable_year the term nonbusiness_debt is defined as a debt other than a debt created or acquired in connection with the taxpayer’s trade_or_business or a loss from the worthlessness of a debt that is incurred in the taxpayer’s trade_or_business see sec_166 the loss from a nonbusiness_bad_debt that becomes wholly worthless within the year is treated as a loss arising from the sale_or_exchange of a capital_asset held for less than one year and is deductible subject_to certain limitations see sec_166 sec_1_166-5 income_tax regs the allowance of a deduction under sec_166 requires that the debt to which the deduction relates was a valid debt and that the taxpayer claiming the deduction was the creditor respondent does not necessarily agree that petitioner 4the record is less than clear with respect to whether petitioner or mrs toufer provided the funds for the loan or if both did how much either contributed the record shows that interest payments were being made to mrs toufer has satisfied either requirement here but assuming without finding that both requirements have been satisfied we turn our attention to petitioner’s claim that the debt became worthless during there is no standard test for determining worthlessness whether and when a debt becomes worthless depends on all the facts and circumstances see 77_tc_582 in general the year of worthlessness must be fixed by identifiable events that constitute reasonable grounds for a creditor to abandon any prospect of recovery id the creditor’s decision must be made in the exercise of sound business judgment using information that is as complete as is reasonably obtainable see 54_tc_239 however a debt is not worthless for purposes of a sec_166 deduction merely because it might be difficult or uncomfortable to collect see 40_fedclaims_737 petitioner’s decision not to enforce collection of the debt for personal rather than financial reasons in and of itself operates to deny him the deduction here in dispute furthermore we question the timing of the deduction the note matured in six years before the year in which petitioner claims the debt to have become worthless although there is evidence that petitioner pursued collection of the debt with mr simantob’s heirs after the death of mr simantob there is no showing that any formal claim against mr simantob’s estate was made or that mr simantob’s sons had any legal_obligation to satisfy the debt if the debt became worthless it would seem that it did so before the year in issue see 27_tc_330 aff’d 253_f2d_928 3d cir accordingly petitioner is not entitled to a dollar_figure nonbusiness_bad_debt deduction for and respondent’s determination to that effect is sustained to reflect the foregoing decision will be entered for respondent
